IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20428
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIME GUERRERO,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CR-50-2
                       - - - - - - - - - -
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jaime Guerrero appeals his conviction for:   1) conspiracy to

use and carry a firearm during a crime of violence, 18 U.S.C.

§§ 924(c)(1) and 924(o); 2) carjacking resulting in serious

bodily injury, 18 U.S.C. § 2119(2); 3) using and carrying a

firearm during a crime of violence, 18 U.S.C. § 924(c); and 4)

carjacking resulting in death, 18 U.S.C. § 2119(3).    As his sole

issue on appeal, Guerrero asserts that the carjacking statute, 18

U.S.C. § 2119, is an unconstitutional exercise of Congressional



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20428
                                -2-

authority under the Commerce Clause.   We have reviewed the record

and the briefs of the parties, and we find no reversible error.

     Guerrero’s constitutional challenge to § 2119 is foreclosed

by this court’s opinion in United States v. Coleman, 78 F.3d 154

(5th Cir. 1996).   In Coleman, this court specifically upheld

§ 2119 as a valid exercise of Congress’s Commerce Clause powers.

Id. at 158-59.

     Guerrero’s assertion that two recent Supreme Court decisions

affect this court’s analysis of the issue is unavailing.    The

Supreme Court did not address § 2119 in either of the cases on

which Guerrero relies, United States v. Morrison, 120 S. Ct. 1740

(2000), and Jones v. United States, 120 S. Ct. 1904 (2000).       In

Jones, the Court held that 18 U.S.C. § 844(i) could not apply to

federalize an arson of a private residence because that statute

applied only to property “used in commerce or an activity

affecting commerce.” 120 S. Ct. at 1912.   In Morrison, the Court

struck down a portion of the Violence Against Women Act, 42

U.S.C. § 13981, because it did not regulate any activity that

substantially affected interstate commerce and did not contain a

jurisdictional element. 120 S. Ct. at 1751.

     The instant case is distinguishable from Jones and Morrison

because of § 2119's specific jurisdictional element, i.e, that

the stolen car "moved" or was "in or affecting" commerce.

Guerrero does not cite any authority indicating this court's

jurisprudence regarding § 2119's minimal interstate nexus

requirement has been disturbed by Jones or Morrison.
                          No. 99-20428
                               -3-

     Because the sole issue Guerrero raises on appeal is without

merit, his conviction is AFFIRMED.